DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowed with main claim 1 and 8, being directed to an image forming apparatus, respectively.
The primary reason for the indication of the allow-ability of main claims 1 and 8 and of claims 2-7 and 8-12, which depend therefrom is the inclusion therein of the limitations of "an artificial intelligence image analysis unit configured to perform analysis of the image itself stored in the memory by artificial intelligence; an artificial intelligence image processing determination unit configured to determine image processing of the image, corresponding to an analysis result by the artificial intelligence image analysis unit among a plurality of kinds of image processing; an artificial intelligence image processing execution unit configured to execute the image processing of the image, determined by the artificial intelligence image processing determination unit; and an output execution unit configured to execute an output of the image subjected to the image processing by the artificial intelligence image processing execution unit."
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677